Citation Nr: 0319291	
Decision Date: 08/07/03    Archive Date: 08/13/03

DOCKET NO.  01-00 818	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a bilateral knee 
disability.

2.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for temporomandibular 
joint dysfunction.

3.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a back disability.

4.  Entitlement to a rating higher than 10 percent for the 
period preceding September 9, 2000 for traumatic arthritis 
C7-T1.

5.  Entitlement to a rating higher than 20 percent for the 
period beginning September 9, 2000 for traumatic arthritis 
C7-T1.

6.  Entitlement to a compensable evaluation for right ingrown 
toenails.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Kelli A. Kordich, Counsel


INTRODUCTION

The veteran served on active duty from March 1982 to June 
1982 and from January 1983 to December 1988.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Houston, Texas (RO) which denied the benefits sought on 
appeal.

By a rating decision dated March 2000, the veteran's rating 
for traumatic arthritis at C7-T1 was increased to 10 percent 
effective July 25, 1996.  By a rating decision dated 
September 2002, the veteran's rating was increased to 20 
percent effective September 2000.

It is noted that the issues of entitlement to service 
connection for a bilateral knee disability, temporomandibular 
joint dysfunction, and a back disability, and entitlement to 
an increased rating for traumatic arthritis C7-T1 and right 
ingrown toenails will be addressed in the Remand section 
below.


FINDINGS OF FACT

1.  A July 1994 Board decision denied the veteran's claim of 
entitlement to service connection for a bilateral knee 
disability.

2.  Evidence pertinent to the veteran's application to reopen 
a claim for service connection for a bilateral knee 
disability, which has been received since the July 1994 Board 
decision, bears directly and substantially upon the specific 
matter under consideration and is so significant that it must 
be considered to decide fairly the merits of the claim.

3.  A July 1994 Board decision denied the veteran's claim of 
entitlement to service connection for temporomandibular joint 
dysfunction.

4.  The evidence associated with the claims file subsequent 
to the July 1994 Board decision does not tend to establish 
any material fact which was not already of record at the time 
of the July 1994 Board decision, and is not so significant 
that it must be considered in order to fairly decide the 
merits of the claim for service connection for 
temporomandibular joint dysfunction.

5.  By a rating decision dated March 2000, the RO found that 
no new and material evidence had been received to reopen a 
claim of entitlement to service connection for a back 
disability which had been denied by a rating decision in 
February 1995; the veteran did not initiate an appeal from 
the 1995 rating decision.

6.  Evidence received since the February 1995 rating decision 
is so significant that it must be considered to fairly decide 
the veteran's claim of entitlement to service connection for 
a back disability.  


CONCLUSIONS OF LAW

1.  The Board's July 1994 decision, denying entitlement to 
service connection for a bilateral knee disability is final.  
38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. § 20.1100 (2002).

2.  The evidence concerning the veteran's bilateral knee 
disability submitted since the July 1994 Board decision is 
new and material; thus, the requirements to reopen the claim 
of entitlement to service connection for a bilateral knee 
disability have been met.  38 U.S.C.A. § 5108 (West 2002); 38 
C.F.R. § 3.156 (2002).

3.  The Board's July 1994 decision, denying entitlement to 
service connection for temporomandibular joint dysfunction is 
final.  38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. § 20.1100 
(2002).

4.  The evidence concerning the veteran's temporomandibular 
joint dysfunction submitted since the July 1994 Board 
decision is not new and material; thus, the requirements to 
reopen the claim of entitlement to service connection for 
temporomandibular joint dysfunction have not been met.  38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2002).

5.  The RO's February 1995 decision denying entitlement to 
service condition for a back disability is final.  
38 U.S.C.A. § 7105 (West 2002).

6.  Evidence received since the February 1995 rating decision 
is new and material, and the veteran's claim for entitlement 
to service connection for a back disability is reopened.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Introduction

There has been a significant change in the law during the 
pendency of this appeal.  
On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  This law redefines the 
obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  This change in the law is applicable to all 
claims filed on or after the date of enactment of the VCAA or 
filed before the date of enactment and not yet final as of 
that date.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126, (West Supp. 2002); see Karnas v. Derwinski, 1 
Vet. App. 308, 312-13 (1991); cf. Dyment v. Principi, 287 
F.3d 1377 (Fed. Cir. 2002) (holding that only section 4 of 
the VCAA, amending 38 U.S.C. § 5107, was intended to have 
retroactive effect).  

The final rule implementing the VCAA was published on August 
29, 2001.  66 Fed. Reg. 45,620, et seq. (Aug. 29, 2001) 
(codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a) (2002)).  These regulations, likewise, apply to 
any claim for benefits received by VA on or after November 9, 
2000, as well as to any claim filed before that date but not 
decided by VA as of that date, with the exception of the 
amendments to 38 C.F.R. § 3.156(a) pertaining to VA 
assistance in the case of claims to reopen previously denied 
final claims (the second sentence of § 3.159(c) and 
§ 3.159(c)(4)(iii)), which apply to any claim to reopen a 
finally decided claim received on or after August 29, 2001.  
See 66 Fed. Reg. 45,620 (Aug. 29, 2001). 

With regard to the development that has been undertaken in 
this case, the record includes service medical records; VA 
examinations dated December 1989, January 1990, February 
2000, and December 2002; medical reports from E.G.F., M.D., 
dated November 1996; VA outpatient treatment report dated 
August 1996; a VA Report of Accidental Injury received in 
October 1996; VA outpatient treatment reports dated October 
2002 to May 2003; September 2000.

Additionally, the record shows that the veteran has been 
notified of the applicable laws and regulations, which set 
forth the criteria for entitlement to the benefits at issue.  
The discussions in the rating decision, statement of the 
case, and supplemental statement of the case have informed 
the veteran of the information and evidence necessary to 
warrant entitlement to the benefits sought. 

In a November 2002 supplemental statement of the case the 
veteran was informed of the VCAA.  In accordance with the 
requirements of the VCAA, he was informed of what evidence 
and information VA would be obtaining.  They explained that 
VA would make reasonable efforts to help him get evidence 
such as medical records, employment records, etc., but that 
he was responsible for providing sufficient information to VA 
to identify the custodian of any records.  

Thus, through items of correspondence the RO has informed the 
appellant of the information and evidence necessary to 
substantiate his claim.  Therefore, further development is 
not needed to meet the requirements of the VCAA.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

It is noted that there are no service medical records 
pertaining to the veteran's first tour of duty from March to 
June 1982, and the service medical records pertaining to the 
veteran's second duty tour do not include the examination 
prior to service entrance or the examination prior to service 
separation in December 1988.

II.  New and Material

The filed for service connection for a back condition in 
January 1995 and for a bilateral knee disability and 
temporomandibular joint dysfunction in December 1988.

The veteran's claim for service connection for a bilateral 
knee condition and temporomandibular joint dysfunction was 
denied by a Board decision in July 1994.  In February 1995, 
the RO denied the veteran's claim for service connection for 
a back condition.  The veteran attempted to reopen his claims 
in July 1996.  By a rating decision dated March 2000, the 
veteran was informed that his claims continued to be denied 
and he would have to submit new and material evidence to 
reopen his claims.  Service connection for claims may now be 
considered on the merits only if new and material evidence 
has been received since the time of the prior adjudication.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156; Manio v. 
Derwinski, 1 Vet. App. 140, 145 (1991); Evans v. Brown, 9 
Vet. App. 273 (1996).

Consideration must be given to the question of whether new 
and material evidence has been received because it goes to 
the Board's jurisdiction to reach the underlying claim and 
adjudicate the claim de novo.  See Jackson v. Principi, 265 
F.3d 1366, 1369 (Fed. Cir. 2001).  If it is found that no 
such evidence has been offered, that is where the analysis 
must end, and what the RO may have determined in that regard 
is irrelevant.  Id.  Further analysis, beyond consideration 
of whether the evidence received is new and material, is 
neither required nor permitted.  Id. at 1384; see also Butler 
v. Brown, 9 Vet. App. 167, 171 (1996).

In September 1998, the United States Court of Appeals for the 
Federal Circuit issued an opinion which overturned the test 
for materiality established by the United States Court of 
Appeals for Veterans Claims (Court) in Colvin v. Derwinski, 1 
Vet. App. 171, 174 (1991) (the so-called "change in 
outcome" test).  See Hodge v. West, 155 F.3d 1356 (Fed. Cir. 
1998).  The Federal Circuit in Hodge mandated that 
materiality be determined solely in accordance with the 
definition provided in 38 C.F.R. § 3.156(a).  (It is noted 
that 38 C.F.R. § 3.156(a) was amended in August 2001.  
However, that amendment is applicable only to claims filed on 
or after August 29, 2001.  See 66 Fed. Reg. 45,620 (Aug. 29, 
2001)).

As a general rule, a decision by the Board is final unless 
the Chairman of the Board orders reconsideration of the 
decision, or the claimant files an appeal to the United 
States Court of Appeals for Veterans Claims.  See 38 U.S.C.A. 
§ 7103(a) (West 2002); 38 C.F.R. § 20.1100(a).  When the 
Board affirms a determination of the RO, that determination 
is subsumed by the final appellate decision.  See 38 U.S.C.A. 
§ 7103(a); 38 C.F.R. § 20.1104 (2002).  Once the Board's 
decision becomes final, absent submission of new and material 
evidence, the claim may not be reopened or readjudicated by 
VA.  See 38 U.S.C.A. § 5108.

Under 38 C.F.R. § 3.156(a) (2002), evidence is considered 
"new" if it was not of record at the time of the last final 
disallowance of the claim and if it is not merely cumulative 
or redundant of other evidence that was then of record.  See 
also Struck v. Brown, 9 Vet. App. 145, 151 (1996); Blackburn 
v. Brown, 8 Vet. App. 97, 102 (1995); Cox v. Brown, 5 Vet. 
App. 95, 98 (1993).  "Material" evidence is evidence which 
bears directly and substantially upon the specific matter 
under consideration, and which by itself or in connection 
with evidence previously assembled is so significant that it 
must be considered in order to fairly decide the merits of 
the claim.  See 38 C.F.R. § 3.156(a); Hodge, supra; cf. Duty 
to Assist, 66 Fed. Reg. 45,620, 45,630 (Aug. 29, 2001) 
(codified as amended at 38 C.F.R. § 3.156(a)) (new and 
material evidence is defined differently for claims filed on 
or after August 29, 2001).  In determining whether evidence 
is new and material, the "credibility of the evidence is to 
be presumed."  Justus v. Principi, 3 Vet. App. 510, 513 
(1992).

A.  Bilateral knee disability

The evidence of record at the time of the July 1994 Board 
decision consisted of: service medical records showing that 
the veteran reported undergoing a left knee meniscectomy in 
1979, before service as s result of injury.  During 1984, the 
veteran complained of bilateral knee pain and the diagnosis 
was chondromalica of the patellae, left more than right.  A 
progress note dated in March 1985 indicated that the examiner 
was of the opinion that the veteran's military occupational 
specialty on a flight line was aggravating the chondromalacia 
of the patellae.  Clinical findings in 1985 indicated that 
the range of motion was 0 degrees to 125 degrees of the left 
knee and from 0 degrees to 135 degrees of the right knee.  
Both knees were considered stable with no effusion.  There 
was tenderness of the patellae and both knees were injected.  
The veteran attended physical therapy during November 1988 
for treatment of recurrent pain.  On orthopedic consultation 
that same month, x-rays were interpreted as showing early 
degenerative joint disease of the left knee.  Left knee range 
of motion was from 0 to 130 degrees.  The left knee was 
considered stable.  The diagnosis was status post left medial 
meniscectomy.  There were no right knee complaints at that 
time.

A VA examination dated December 1989 showed x-rays of both 
knees were interpreted as normal without any indication of 
degenerative changes.  Range of motion of both knees was from 
0 degrees to 130 degrees with stable medial and lateral 
ligaments.  Both cruciate ligaments were also intact and 
stable.  A left knee joint line incision was considered well 
healed.  The diagnosis was bilateral knee discomfort 
previously diagnosed as chondromalacia, and postoperative 
status "right" meniscectomy.

Evidence received since the July 1994 Board decision consists 
of the following: A medical report from E.G.F., M.D., from 
Honduras dated November 1996, which was translated.  The 
report indicates that the veteran had an automobile accident 
in 1985 with trauma to his spinal column (whiplash).  The 
report goes on to state: "...A diagnosis of rheumatoid 
arthritis was made given the presence of [illegible] in the 
knees."  There is no further mention of the veteran's knees 
in the report.  VA outpatient treatment records dated October 
2002 to May 2003 show that the veteran complained of pain in 
his knees and reported having a previous left medial meniscus 
repair in 1979.  He also indicated that he was injected on 
the right knee in 1986 because of inflammation.  He reported 
locking of his knees while walking.  

The evidence from the examiner from Honduras was unclear, but 
did mention the veteran's knees.  Such evidence is clearly 
new and of such significance that it must be considered to 
fairly adjudicate the veteran's claim.  Accordingly, in 
applying the fair process review contemplated by the terms of 
38 C.F.R. § 3.156(c), it is concluded that new and material 
evidence has been submitted to reopen the claim of service 
connection for a bilateral knee disability.

B.  Temporomandibular joint dysfunction

The evidence of record at the time of the July 1994 Board 
decision consisted of: service medical records which show 
that the veteran was seen on two occasions during late 1983 
complaining of a long history of bilateral submandibular 
pain.  He was seen in October 1987 complaining of 
temporomandibular joint pain for the past 3 to 4 months.  
Clinical findings indicated that the temporomandibular joint 
was tender on the left.  The diagnosis was temporomandibular 
joint syndrome.  The veteran was seen again the next month in 
November 1987 complaining of jaw joint pain and popping.  
Findings revealed that the opening was restricted due to 
muscle tension.  

At his January 1990 VA examination, the veteran complained of 
temporomandibular joint pain and stated that a disorder of 
the temporomandibular joint had been diagnosed in service in 
1987.  Clinical findings indicated that the maximum 
incisional opening was 45 millimeters, the right lateral 
excursion was 7 millimeters, the left lateral excursion was 
12 millimeters, and the protrusive measurement was 4 
millimeters.  X-rays were interpreted as being within normal 
limits, bilaterally.  The diagnosis was a normal 
temporomandibular joint examination.

There is no additional medical evidence since the July 1994 
Board decision concerning the veteran's alleged 
temporomandibular joint dysfunction.  What was missing at the 
time of the July 1994 Board decision and what is missing now, 
is medical evidence of a current temporomandibular joint 
dysfunction disability with a competent opinion linking that 
disability to service.

While the statements of the veteran which express his beliefs 
that his claimed disability began during or is due to some 
incident of service is acknowledged, to the extent that he is 
attempting to present argument regarding etiology or medical 
causation of disease or illnesses, he is not competent since 
it has not been shown that he has the necessary medical 
skills and training to offer opinions on such medical 
questions.  Brewer v. West, 11 Vet. App. 228, 234 (1998); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-495 (1992).  The 
veteran's contentions in this regard were previously of 
record and his current contentions, being essentially the 
same, are not new and material to his claim.

C.  Back disability

It is noted that the veteran is service connected for a 
cervical spine disability due to a 1985 motor vehicle 
accident in service.

The evidence of record at the time of the February 1995 RO 
decision consisted of: service medical records dated March 
1994 which shows that the veteran reported mid back pain 
after a collision with another car 2 weeks prior.  The 
veteran complained of mild to moderate back tenderness with 
right paravertebral muscle T12-L1.  Range of motion was 
within normal limits.  There was no neurological deficit in 
the lower extremities.  The assessment was muscle spasm.  In 
August 1994, the veteran complained of frequent low back pain 
since motor vehicle accident in April/March 1994.  He 
reported frequent spastic localized pain in lower back, 
increased with sitting and bending forward.  He indicated 
that symptoms improved with muscle relaxers.  

Evidence received since the February 1995 RO decision 
consists of the following: service medical records indicating 
that in June 1995, the veteran was seen for muscle spasm in 
the middle of his back.  A history of an automobile accident 
one-year prior was noted.  The veteran complained of constant 
muscle spasm at T10 with hyperesthesia and pain present for 3 
to 4 weeks.  In August 1995, the veteran was seen for chief 
complaints of back and neck spasms.  It was noted that the 
veteran was a reservist who had just returned from Panama.  
The veteran complained of constant sharp burning pain to the 
mid low back, which radiated to the bottom of the right 
scapula for approximately 5 weeks.  It was noted that the 
veteran was taking muscle relaxants.  The diagnosis was low 
back pain - etiology unclear.  

VA outpatient treatment record dated August 1996 indicates 
that the veteran was seen for complaints of back and neck 
pain radiating across his shoulder to his right hand with 
burning of 4-5 fingers.  A history of a motor vehicle 
accident with whiplash injury in 1985 was reported.  A VA 
Report of Accidental Injury was received from the veteran in 
October 1996.  The veteran indicated that while on reserve 
duty in Panama in March 1994 he was involved in a motor 
vehicle accident in his rental car.  He reported injuring his 
back and neck, but he did not report it at the time.  A 
February 2000 VA examination indicates that the veteran 
reported injuring his low back in another motor vehicle 
accident while on reserve duty.  It was noted that a prior 
MRI scan of the lumbar spine showed degenerative disc changes 
at L5-S1.  September 2000 VA radiology report showed normal 
MRI of the thoracic spine.  MRI of the lumbar spine was 
normal as well.  VA outpatient treatment records dated 
October 2002 to May 2003 show that in March and April of 
2002, the veteran complained of cervical and lumbar pain.  A 
March 2002 MRI showed normal lumbosacral spine, it was noted 
that there was minimal straightening of the lumbar lordosis, 
which could be postural and secondary to paravertebral muscle 
spasm.  A December 2002 examination showed that the veteran 
reported chronic low back and cervical pain since 1985 when 
he suffered a motor vehicle accident.  

The evidence from the veteran in the form of the VA Report of 
Accidental Injury received in October 1996 is found to be new 
and of such significance that it must be considered to fairly 
adjudicate the veteran's claim.  Accordingly, in applying the 
fair process review contemplated by the terms of 38 C.F.R. 
§ 3.156(c), it is concluded that new and material evidence 
has been submitted to reopen the claim of service connection 
for a back disability.


ORDER

New and material evidence has been received to reopen the 
veteran's claim for entitlement to service connection for a 
bilateral knee disability.  The appeal is granted to this 
extent.

New and material evidence having not been presented, the 
claim for service connection for temporomandibular joint 
dysfunction is not reopened; the appeal is denied.

New and material evidence has been received to reopen the 
veteran's claim for entitlement to service connection for a 
back disability.  The appeal is granted to this extent.


REMAND

Since new and material evidence has been found to reopen the 
claims of entitlement to service connection for a bilateral 
knee disability and a back disability, VA examinations must 
be scheduled to determine the nature and etiology of these 
claimed disabilities.

In addition, as the result of a September 2000 VA MRI, the 
veteran's rating for his cervical spine disability was 
increased from 10 to 20 percent under Diagnostic Code 5293, 
intervertebral disc syndrome.  The veteran had been 
previously rated for traumatic arthritis of C7-T1 under 
Diagnostic Code 5010.  A VA examination must be scheduled to 
determine the symptomotology under the new criteria under 
Diagnostic Code 5293 to determine whether the veteran 
warrants a rating higher than 20 percent under either the old 
or new criteria.  In addition, a VA examination must be 
scheduled to determine the severity of the veteran's right 
ingrown toenails since recent VA examinations did not 
evaluate this disability.

On May 1, 2003, the United States Court of Appeals for the 
Federal Circuit, in Disabled American Veterans v. Secretary 
of Veterans Affairs, No. 02-7304 (Fed. Cir. May 1, 2003) 
(DAV), held that 38 C.F.R. § 19.9(a)(2) invalid.  In view of 
the Court's decision, this case must be remanded.

To ensure full compliance with due process requirements, the 
case is REMANDED to the RO for the following development:

1.  The veteran should be scheduled for a 
VA orthopedic examination to ascertain 
the nature and etiology of the veteran's 
bilateral knee and back disabilities.  It 
is imperative that the claims file be 
made available to the examiner for review 
in connection with the examination, and 
all indicated special studies and tests 
should be accomplished.  The report of 
the examination must include responses to 
each of the following items:

     A.  The examiner should state the 
diagnoses of any conditions that are 
causing disability of the veteran's 
knees.  

     B.  Whether it is at least as likely 
as not that any current bilateral knee 
disabilities existed prior to the 
veteran's military service.  If it is 
determined that any knee disability 
existed prior to the veteran's entry into 
service, the examiner is requested to 
comment on whether it is at least as 
likely as not that the veteran's knee 
disabilities increased in severity during 
his military service, and, if so, whether 
such increase in severity was beyond the 
natural progress of the disease.  

     C.  The examiner should state the 
diagnoses of any conditions that are 
causing disability of the veteran's back. 

     D.  For each diagnosis reported in 
response to item (C), above, please state 
a medical opinion as to whether it is at 
least as likely as not that any claimed 
disability of the back was the result of 
a disease or injury the veteran had in 
service.

2.  The veteran should be scheduled for a 
VA orthopedic examination to ascertain 
the nature and extent of the veteran's 
cervical spine disability.  It is 
imperative that the claims file be made 
available to the examiner for review in 
connection with the examination, and all 
indicated special studies and tests 
should be accomplished.  The report of 
the examination must include responses to 
each of the following items:

     A.  Does the veteran have 
intervertebral disc syndrome that is 
severe with recurring attacks, with 
intermittent relief?

     B.  Does the veteran have 
intervertebral disc syndrome that is 
pronounced, with persistent symptoms 
compatible with sciatic neuropathy with 
characteristic pain and demonstrable 
muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to site 
of diseased disc, little intermittent 
relief?

     C.  Does the veteran have 
incapacitating episodes of intervertebral 
disc syndrome?

     D.  If he does, do the 
incapacitating episodes of intervertebral 
disc syndrome have a total duration of at 
least four weeks but less than six weeks 
during the past 12 months?

     E.  Do the incapacitating episodes 
of intervertebral disc syndrome have a 
total duration of at least six weeks 
during the past 12 months?

     F.  Do the incapacitating episodes 
described require bed rest prescribed by 
a physician and treatment by a physician?

     G.  Are the effects of any 
intervertebral disc syndrome clearly 
distinct in more than one spinal segment?

     H.  Is there ankylosis of the 
cervical spine at a favorable or 
unfavorable angle?

3.  The veteran should be scheduled for a 
VA podiatry examination to ascertain the 
nature and extent of the veteran's right 
ingrown toenails.  It is imperative that 
the claims file be made available to the 
examiner for review in connection with 
the examination, and all indicated 
special studies and tests should be 
accomplished.

4.  After undertaking any other 
development deemed appropriate, the RO 
should readjudicate the issues on appeal, 
to include the changes in the rating 
criteria that became effective in 
September 2002 for intervertebral disc 
syndrome.  The RO should then determine 
whether a rating in excess of 40 percent 
is warranted for the veteran's cervical 
spine disability (old and new criteria).  
If the benefits sought are not granted, 
the veteran and his representative should 
be furnished with a supplemental 
statement of the case and afforded an 
opportunity to respond before the record 
is returned to the Board for future 
review.

Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until she is notified by 
the RO.  
The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                     
______________________________________________
	G. H. SHUFELT
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
In the section entitled "Representation before VA," filing 
a "Notice of Disagreement with respect to the claim on or 
after November 18, 1988" is no longer a condition for an 
attorney-at-law or a VA accredited agent to charge you a fee 
for representing you.


 



